Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 12/28/2020 has been considered.
Claims 1, 13, 20 and 21 are amended. Claims 1 and 3-24 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner can't find written description to support updating the inventory based at least in part on an estimated number of flyers impacted by at least one of: a flight delay, a flight disruption, a flight change, or a flight cancellation. The closest written description found to support the limitation of “updating the inventory… based at least…: a flight delay, a flight disruption, a flight change, or a flight cancellation” is based on historical inventory data stored in the inventory section 46 of the database 20, an estimate of the number of flyers in a lounge on future dates and time periods can be determined (paragraph 43). The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph..
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


updating the inventory based at least in part on an estimated number of flyers impacted by at least one of: a flight delay, a flight disruption, a flight change, or a flight cancellation” is indefinite and unclear. Examiner found one example which supports the limitation. The specification describes based on historical inventory data stored in the inventory section 46 of the database 20, an estimate of the number of flyers in a lounge on future dates and time periods can be determined (paragraph 43). The specification does not explain how inventory is updated based on flight status. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 1, 3, 5, 9-14, 16, 19-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0226627 to Kubovcik et al., in view of Official Notice, in view of U.S. Patent Application Publication No. 2012/0245981 to Volz, and further in view of U.S. Patent Application Publication No. 2015/0088790 to Chidlovskii et al.
With regard to claim 1, Kubovcik discloses a system for dynamically managing airport lounge inventory, comprising: 
an application server comprising: a processor (Fig. 4, paragraph 35); a database (Fig. 4, paragraph 35), the database comprising: 
a plurality of access rules corresponding to access to a corresponding plurality of associated airport lounges, and an inventory corresponding to an available capacity in each of the plurality of associated airport lounges (paragraph 37, Service availability logic 420 may include logic to determine, for example, the number of available (e.g., not occupied) parking spaces at the site 120 associated with service provider system 122, the number of currently available showers at the particular site 120, an estimated wait time for a shower at site 120, the availability and/or wait time for a mechanic at site 120, etc. In some implementations, service availability logic 420 may include or interface with automated systems or other mechanisms for obtaining this availability information); and 
memory in communication with the processor, the memory storing instructions which are executed by the processor for (Claim 19): 

receiving an access request from an associated airport lounge application resident on an associated client device (paragraphs 44 and 53, For example, the user may launch MRA program 300 via a menu or graphical interface displaying a number of application programs stored in user device 110. For example, service reservation logic 520 may receive a request from user device 110 for identifying a shower facility available in one of the sites 120 that is located relatively close to user device 110's location); 
receiving at least one access item associated with the access request (paragraph 53, Screen 800 may represent a set-up or start-up screen associated with MRA program 300.  For example, screen 800 may include input box 802 for entering an account number and an input box 804 for entering a personal identification number (PIN)); 
determining whether at least one of the plurality of airport lounges is accessible for a user of the associated client device in accordance with the received access request and the at least one access item (paragraphs 59 and 65, Assume that the user selects Instant Shower button 824.  User interface logic 310 receives the selection (block 720).  Communication logic 320 may then contact server 130 to obtain the user's loyalty account balances (e.g., points and shower credits) via, for example, a Web service call/communication over network 140 to server 130 (block 720).  Server 130 may receive the communication from user device 110 and identify the particular customer.  For example, the communication from user device 110 may include 
communicating a response to the access request based upon the accessibility determination (paragraphs 60, 65, and 66, Server 130 may also access table 600 and identify all sites 120 located within a predetermined distance of user device 110. Further assume that service provider system 122 at the Lodi Travel Center includes or interfaces with an automated shower system in which information identifying available showers and/or wait times associated with showers is stored.  In this case, service reservation logic 520 at server 130 may identify whether a shower is currently available and/or an approximate wait time for a shower at the Lodi Travel Center. ogic 420 may dynamically calculate a user's estimated wait time in real time.  That is, when service availability logic 420 receives a request for a shower, service availability logic 420 may identify the current number of users in the queue, the current estimate associated with an estimated shower time, the current estimate of the time to clean a shower and the current estimate of the lag time for someone whose shower is available to enter the shower, to calculate the user's estimated wait time). 
while Kubovcik discloses all the limitations above, Kubovcik does not explicitly disclose tracking a location of each of a plurality of associated client devices within a particular service facility of the plurality of service facilities; updating the inventory associated with the particular service facility responsive to the tracked locations and an estimated number of flyers impacted by at least one of: a flight delay, a flight disruption, a flight change, or a flight cancellation; and one of rest service facility includes an airport lounge. However, an official notice is taken that it was old and well known at the time of the invention to have one of rest service facility in an airport to provide food, rest seat, or a shower facility to travelers in an airport lounge. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kubovcik to include, one of rest service facility includes an airport lounge, as taught in official notice, in order to monitor inventory systems at sites to provide information regarding the current availability of various service (Kubovcik, paragraph 18).
However, Volz teaches tracking a location of each of a plurality of associated client devices within a particular service facility of the plurality of service facilities; updating the inventory associated with the particular service facility responsive to the tracked locations (Parking management server 110 may exchange information with each of parking facility access systems 120. When a vehicle attempts to enter and/or exit from a parking facility, an associated parking facility access system, such as parking facility access system 120-1, may transmit information to parking management server 110. Still other forms of vehicle identifiers may be used, for example a wireless platform with receivers mounted in a parking facility may receive position information from wireless sensors present on vehicles. Such an arrangement may be useful in not only determining the vehicle entering and exiting a parking facility, but where in the parking facility the vehicle has parked and has driven. For example, based on the location of the sensor, it may be determined what parking space a vehicle is in. In some embodiments, GPS may be used to determine the location of a vehicle. the collected data may be frequently updated such that the utilization data accurately reflects the current utilization of the parking facility, types of parking spaces within the parking facility, and/or specific parking spaces within the parking facility. As such, the utilization data for a parking facility may be continually (e.g., in real time or near real time) or periodically updated (e.g., once per day, once per week) without requiring input from a parking facility manager. Such utilization data may be gathered for one or more parking facilities (such as using data from parking facility access systems 120) by parking management server 110 and stored as part of utilization database 150.Examiner notes that the sensor on the vehicle or the client device carried by the customer can be used to track location of the vehicle/customer/client device, paragraphs 42, 44, and 130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kubovcik to include, tracking a location of each of a plurality of associated client devices within a particular service facility of the plurality of service facilities; updating the inventory associated with the particular service facility responsive to the tracked locations, as taught in Volz, in order to operate the parking facility more efficiently (Volz, paragraph 32).
However, Chidlovskii teaches updating the inventory associated with the particular service facility based at least in part on an estimated number of flyers impacted by at least one of: a flight delay, a flight disruption, a flight change, or a flight cancellation (It is disclosed herein to improve prediction of demand for a resource at a prediction time by estimating the demand based on a harmonic analysis of a history of the demand, and then generating a prediction of demand for the resource at the updating the inventory associated with the particular service facility based at least in part on an estimated number of flyers impacted by at least one of: a flight delay, a flight disruption, a flight change, or a flight cancellation”, paragraphs 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kubovcik to include, updating the inventory associated with the particular service facility based at least in part on an estimated number of flyers impacted by at least one of: a flight delay, a flight disruption, a flight change, or a flight cancellation, as taught in Chidlovskii, in order to estimate demand for the resource at the prediction time (Chidlovskii, paragraph 4).
claims 3 and 14, the combination of references discloses 40Attorney Docket No. LOGE 200003US01dynamically updating the at least one set of access rules corresponding to the particular airport lounge responsive to the updated inventory (Volz, paragraphs 5 and 59, setting, by the computer system, in accordance with the set of defined rules, prices for a plurality of parking spaces within the parking facility at least partially based on corresponding amounts of time that each parking space of the plurality of parking spaces is used. The method may include collecting, by the computer system, the utilization data that indicates use of the parking space based on vehicle entries and exits from the parking facility. The ability to dynamically vary pricing at the parking facility via the electronic signage may especially be useful when a high demand of parking in the vicinity of the parking facility is expected, such as during a special event. Examiner notes that dynamically adjusting the price responsive to the utilization data of the facility, which is considered as “dynamically updating the at least one set of access rules corresponding to the particular airport lounge responsive to the updated inventory”). 
With regard to claims 5 and 16, Kubovcik discloses tracking a position of the associated client device relative to the location of the at least one airport lounge; querying an external database for mapping information; generating a route from the tracked position of the associated client device to the at least one airport lounge; and communicating the generated route to the associated client device for display thereon (Fig. 9, paragraphs 60 and 83. Examiner notes that generating a route from a starting point to a destination point is well known art to be displayed on the client device for display). 
claims 9 and 19, Kubovcik discloses comparing inventories of a plurality of accessible associated airport 42Attorney Docket No. LOGE 200003US01lounges, determining an approximate time of entry into each of the plurality of accessible airport lounges; identifying at least one of the plurality of accessible associated airport lounges with available inventory to client device responsive to the determined time of entry; responsive to a request for access, determining position of client device; and generating guidance from determined position to lounge requested (Fig. 9, paragraphs 60, 66, and 83). 
With regard to claim 10, Kubovcik discloses the response to the access request comprises a list of accessible lounges and at least one additional detail selected from the group consisting of a price for access, terminal location, gate proximity, name, available amenities, guest access, benefits, time allowed in lounge, guest cost, ease of entry, or airline association (Fig. 8C and 8D, paragraph 62-63). 
With regard to claims 11 and 20, Kubovcik discloses the at least one access item is selected from the group consisting of elite status, lounge memberships, credit cards, frequent flyer program information, military status, day pass, bank accounts, flight segments, class of service, and flight number (paragraphs 58 and 59, My card button 829 may allow the user to obtain information regarding his/her account/loyalty card. Communication logic 320 may then contact server 130 to obtain the user's loyalty account balances (e.g., points and shower credits) via, for example, a Web service call/communication over network 140 to server 130 (block 720)). 
With regard to claim 12, Kubovcik discloses a management device associated with the at least one airport lounge, the management device comprising: a second processor, a second memory in communication with the second processor storing 
claim 13, Kubovcik discloses a method for dynamically managing airport lounge inventory, comprising: 
receiving, at an application server having a processor and memory storing instructions executable by the processor, an access request from an associated airport lounge application resident on an associated client device, the access request including at least one access item (Fig. 1, 4-5, paragraphs 53 and 54); 
retrieving, from a database in communication with the application server, a plurality of access rules corresponding to access to a corresponding plurality of associated service facilities (paragraph 37); 
retrieving, from the database, an inventory corresponding to an available capacity in each of the plurality of associated service facilities (paragraph 37); 
determining whether at least one of the plurality of service facilities is accessible for a user of the associated client device in accordance with the received access request, the corresponding inventory, and the at least one access item (paragraphs 53, 54, 59 and 65);and 
communicating a response to the access request based upon the accessibility determination (paragraphs 60, 65, and 66); and
tracking a location of each of a plurality of associated client devices (paragraph 28 and 60). 
While Kubovcik discloses all the limitations above, Kubovcik does not explicitly disclose updating the inventory based at least in part on an estimated number of flyers impacted by at least one of: a flight delay, a flight disruption, a flight change, or a flight cancellation; tracking a location of each of a plurality of associated client devices within 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kubovcik to include, one of rest service facility includes an airport lounge, as taught in official notice, in order to monitor inventory systems at sites to provide information regarding the current availability of various service (Kubovcik, paragraph 18).
However, Volz teaches tracking a location of each of a plurality of associated client devices within a particular service facility of the plurality of service facilities; updating the inventory associated with the particular service facility responsive to the tracked locations (paragraphs 42, 44, and 130).
However, Chidlovskii teaches updating the inventory based at least in part on an estimated number of flyers impacted by at least one of: a flight delay, a flight disruption, a flight change, or a flight cancellation (paragraphs 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kubovcik to include, updating the inventory based at least in part on an estimated number of flyers impacted by at least one of: a flight delay, a flight disruption, a flight change, or a flight cancellation, as taught in 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kubovcik to include, tracking a location of each of a plurality of associated client devices within a particular service facility of the plurality of service facilities; updating the inventory associated with the particular service facility responsive to the tracked locations, as taught in Volz, in order to operate the parking facility more efficiently (Volz, paragraph 32).
With regard to claim 21, Kubovcik discloses a computer-implemented method for requesting access to inventory of an airport lounge inventory, comprising: 
requesting, via an airport lounge application resident on a client device having a processor and memory storing instructions executable by the processor, an available rest service facility, the request including at least one access item and a current location of the client device (paragraphs 53, 60, 65, and 66); 
establishing a first communication link with an associated application server having a processor and memory storing instructions executable by the processor (Fig. 1 and 4-5); 
receiving, from the associated application server, a response to the access request, the response comprising access details corresponding to access to the at least one rest service facility (paragraph 65); 
receiving from the associated application server confirmation information relating to access to the at least one rest service facility (paragraphs 65 and 74, Communication 
establishing a second communication link with an associated client management device located in association with the at least one rest service facility, the second communication link distinct from the first communication link (paragraph 64, In either case, communication logic 510 at server 130 receives the request and may attempt to open a communication socket directly to the selected site 120); 
communicating, via the second communication link, the confirmation information associated with access to the at least one rest service facility (paragraphs 65 and 69, In each case, service provider system 122 at the selected site 120 receives the request.  Service availability logic 420 may then identify an approximate current wait time for a shower at the selected site 120.  Communication logic 440 may forward the approximate wait time to server 130.  Server 130 receives the wait time and may then forward the estimated shower wait time to user device 110); and 
tracking a location of each of a plurality of associated client devices (paragraph 28 and 60).
 While Kubovcik discloses all the limitations above, Kubovcik does not explicitly disclose tracking a location of each of a plurality of associated client devices within a particular service facility of the plurality of service facilities; updating the inventory associated with the particular service facility responsive to the tracked locations and an estimated number of flyers impacted by at least one of: a flight delay, a flight disruption, a flight change, or a flight cancellation; and one of rest service facility includes an airport lounge. However, an official notice is taken that it was old and well known at the time of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kubovcik to include, one of rest service facility includes an airport lounge, as taught in official notice, in order to monitor inventory systems at sites to provide information regarding the current availability of various service (Kubovcik, paragraph 18).
However, Volz teaches tracking a location of each of a plurality of associated client devices within a particular service facility of the plurality of service facilities; updating the inventory associated with the particular service facility responsive to the tracked locations (paragraphs 42, 44, and 130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kubovcik to include, tracking a location of each of a plurality of associated client devices within a particular service facility of the plurality of service facilities; updating the inventory associated with the particular service facility responsive to the tracked locations, as taught in Volz, in order to operate the parking facility more efficiently (Volz, paragraph 32).
However, Chidlovskii teaches updating the inventory associated with the particular service facility based at least in part on an estimated number of flyers impacted by at least one of: a flight delay, a flight disruption, a flight change, or a flight cancellation (paragraphs 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kubovcik to include, updating the inventory associated with the particular service facility based at least in part on an estimated number of flyers impacted by at least one of: a flight delay, a flight disruption, a flight change, or a flight cancellation, as taught in Chidlovskii, in order to estimate demand for the resource at the prediction time (Chidlovskii, paragraph 4).
With regard to claim 22, Kubovcik discloses communicating a location of the client device to the associated application server in association with the access request (paragraphs 28 and 60); and receiving guidance information from the associated application server from 47Attorney Docket No. LOGE 200003US01the location of the client device to the at least one airport lounge (Fig. 9, paragraphs 60 and 83). 
With regard to claim 24, Kubovcik discloses determining a communication link between the associated management device and the associated application server is non-functional (paragraph 65, Continuing with the above example in which the selected site 120 corresponds to the Lodi Travel Center, server 130 may open a communication link/socket via, for example, a remote procedure call (RPC) to service provider system 122 at the Lodi Travel Center); communicating, via the second communication link, the confirmation information to the associated management device (paragraph 73, For example, server 130 may send an RPC to service provider system 122 to enter the driver into the shower queue); receiving check-in information from the associated management device responsive to the communication of the confirmation information via the second communication link (paragraph 73); and communicating the check-in information to the associated application server via the first communication link on behalf of the associated management device (paragraph 74, Service provider system 122 processes the request and returns the driver's ID and password back to server 130.  .
Claims 4, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0226627 to Kubovcik et al., in view of Official Notice, U.S. Patent Application Publication No. 2012/0245981 to Volz, and U.S. Patent Application Publication No. 2015/0088790 to Chidlovskii et al., and further in view of U.S. Patent Application Publication No. 2007/0075136 to Jacob.
With regard to claims 4 and 15, the combination of references discloses one of rest service facility includes an airport lounge, however, the combination of references does not disclose calculating a price associated with access to the at least one rest service facility; modifying the calculated price in accordance with the updated inventory associated with the particular rest service facility. 
However, Jacob teaches calculating a price associated with access to the at least one rest service facility; modifying the calculated price in accordance with the updated inventory associated with the particular rest service facility (The PA monitors room inventory levels for the days in the Rate Type active period to identify the days that might be selling out soonest.  If a day within the Rate Type active period is selling more quickly than other days in the period, the PA may adjust the price for rooms offered on that date.  The PA may adjust prices in response to date changes, for example the price of an unreserved room may be lowered as the reservation date 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, calculating a price associated with access to the at least one rest service facility; modifying the calculated price in accordance with the updated inventory associated with the particular rest service facility, as taught in Jacob, in order to manage time-dependent inventory (Jacob, paragraph 1).
With regard to claim 23, the combination of references discloses one of rest service facility includes an airport lounge (Official Notice); the received access details include a location associated with the at least one airport lounge, access rules associated with access to the at least one airport lounge, the method further comprising: receiving the confirmation information relating to access to the at least one airport 
However, Jacob teaches a price associated with access thereto the rest service facility; communicating payment information to the associated application server responsive to the associated price (The application also notifies the PA to allow the administrator to perform the associated financial and administrative tasks, paragraphs 192 and 222-223).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, a price associated with access thereto the rest service facility; communicating payment information to the associated application server responsive to the associated price, as taught in Jacob, in order to manage time-dependent inventory (Jacob, paragraph 1).
Claims 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0226627 to Kubovcik et al., in view of Official Notice, U.S. Patent Application Publication No. 2012/0245981 to Volz, and U.S. Patent Application Publication No. 2015/0088790 to Chidlovskii et al., and further in view of U.S. Patent Application Publication No. 2014/0379390 to Scarborough.
With regard to claims 6, 7, and 17, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose determining, in accordance with the access rules and the at least one access item, a guest access status associated with the user of the associated client device; receiving, from the associated client device, instructions to transfer the guest access status to a second client device; 41Attorney Docket No. LOGE 200003US01determining relative positions of the associated client device and the second client device; generating routing information specific to each client device, the routing information corresponding to a route to a single physical location; tracking each client device on route the single physical location; and updating the route specific to each client device during travel to the single physical location; the associated client device transfers the guest access status to the second client device via at least one of the application server or a peer-to-peer communication link. 
However, Scarborough teaches determining, in accordance with the access rules and the at least one access item, a guest access status associated with the user of the associated client device (A first user 105-1 can then use the ticket management system 150 to identify offer information and/or to purchase a ticket for an event, after which it can be assigned to first user 105-1.  Ticket management system 150 can use information from and/or pertaining to the ticket (e.g., information about the event) and location information to predict whether first user 105-1 will use the ticket, paragraph  paragraph 28); 41Attorney Docket No. LOGE 200003US01determining relative positions of the associated client device and the second client device (As an event nears, an attendance predictor 240 predicts which tickets ticket holders likely wish to surrender and/or which tickets will go unused.  This prediction can be made based on estimating a location of the ticket holders.  If an event's start time is near, ticket holders that are estimated to be far from an event location (e.g., based on a GPS location) or not being near the event (e.g., based on not having redeemed a parking voucher) may be predicted to miss the event. In one instance, ticket-offer engine 215 selectively offers the ticket to users of back-up users near an event.  Thus, account engine 205 can identify a set of users who may be interested in the event (e.g., based on event preferences, residence location, and/or purchase history) or can identify a set of applicable back-up users (e.g., with account data indicating that they are to serve as back-up users for the event, for particular types of tickets for the event, for the particular ticket of issue, for tickets surrendered by the original ticket holder, etc.).  In some instances, account engine 205 also identifies data useful to determine a real-time location of the users, such as device identifiers, Paragraphs 27, 41, and 54);  Ticket-offer engine is considered as "the application server”, paragraph 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the access item includes a flight number, the memory further storing instructions which are executed by the processor for: retrieving, from a database associated with a flight .
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0226627 to Kubovcik et al., in view of Official Notice, U.S. Patent Application Publication No. 2012/0245981 to Volz, and U.S. Patent Application Publication No. 2015/0088790 to Chidlovskii et al., and further in view of U.S. Patent No. 6,920,319 to Knutsson et al
With regard to claims 8 and 18, the combination of references discloses identifying at least one of the plurality of associated airport lounges in accordance with a proximity thereof relative to the departure gate (paragraph 60,In implementations in which direction information is provided, server 130 may identify sites 120 within the predetermined radius in a forward direction with respect to the direction in which user device 110 is traveling. Examiner notes that the gate departure can be considered as the destination direction the client device is traveling. The system can determine the available sites in a forward direction when the user device is traveling, which is considered as “identifying the rest service facility in accordance with the departure gate”); receiving, from the associated client device, location information corresponding to a physical location of the associated client device; generating guidance directing the user of the associated client device to the at least one identified airport lounge from the received associated client device location information; and communicating the generated guidance to the associated client device (Fig. 9, paragraphs 60 and 83), however, the combination of references does not disclose the access item includes a flight number, the memory further storing instructions which are executed by the 
However, Knutsson teaches the access item includes a flight number, the memory further storing instructions which are executed by the processor for: retrieving, from a database associated with a flight provider, information relating to the flight number comprising at least one of an arrival time, a departure time, a gate location, or a boarding time (Next in FIG. 4B the user has checked in. The airport server is coupled to the multipoint access server 100 and from this coupling the record for the wireless device maintained by the server may be updated with the flight information for the user including: airline, departure time, and gate.  (See Field 628, Table 308 FIG. 6).  The update of the flight information results in the server event (See FIG. 7 processes 738) results in the server 100 sending a notification to the user via the notification window 412 that there is "1 hour to checkin", col. 5, lines 50-col. 6, lines 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the access item includes a flight number, the memory further storing instructions which are executed by the processor for: retrieving, from a database associated with a flight provider, information relating to the flight number comprising at least one of an arrival time, a departure time, a gate location, or a boarding time, as taught in Knutsson, in order to provide location dependent information and services to users of wireless devices (Knutsson, col. 2, line 3).
Response to Arguments
Applicants' arguments filed on 12/28/2020 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “the combination of references does not disclose updating the inventory associated with the particular service facility responsive to the tracked locations and an estimated number of flyers impacted by at least one of: a flight delay, a flight disruption, a flight change, or a flight cancellation”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/ARIEL J YU/Primary Examiner, Art Unit 3687